t c memo united_states tax_court robert lee jr petitioner v commissioner of internal revenue respondent docket no filed date robert lee jr pro_se erin k huss for respondent memorandum opinion cohen judge in separate notices of deficiency for each year respondent determined the following deficiencies and additions to tax additions to tax i r c year deficiency sec_6651 a sec_6654 a dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure the only bona_fide issue for decision is whether a penalty should be imposed on petitioner under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background the relevant facts have been deemed stipulated pursuant to rule f petitioner resided in tempe arizona at the time he filed his petition during the years in issue petitioner was a retired federal employee he received a pension paid_by the u s office of personnel management in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively during the years in issue petitioner also received payments as follows payor year amount enrich international dollar_figure dollar_figure dollar_figure scottsdale camelback resort dollar_figure kyrene school district dollar_figure petitioner received other items of income during the years in issue that were included in respondent’s determination based on third-party records received by respondent petitioner failed to file federal_income_tax returns for and respondent has now conceded that the income that petitioner received in as reflected on the notice_of_deficiency from scottsdale camelback resort should be reduced by dollar_figure to the amount shown in the above table the first numbered paragraph of the amended petition filed date alleged that the petitioner is a single man paragraph b alleged the following error error in failing to account for deductions the petition would be entitled to as a person who is married_filing_jointly paragraph alleged the facts upon which the petitioner relies as the basis for his case are as follows a the petitioner did not receive any of the income alleged in the notices of deficiency b the petitioner is married arizona law establishes a joint indivisible half interest in all property and income owned and held in the state of arizona by the marital community no - - deficiency can lawfully issue that is not a joint notice_of_deficiency addressed to both spouses jointly attached to the amended petition was a verification under penalty of perjury signed by petitioner by notice served date this case was set for trial in phoenix arizona on date attached to the notice setting case for trial was a standing pre-trial order that provided in part ordered that all facts shall be stipulated to the maximum extent possible all documentary and written evidence shall be marked and stipulated in accordance with rule b unless the evidence is to be used to impeach the credibility of a witness objections may be preserved in the stipulation if a complete stipulation of facts is not ready for submission at trial and if the court determines that this is the result of either party’s failure to fully cooperate in the preparation thereof the court may order sanctions against the uncooperative party any documents or materials which a party expects to utilize in the event of trial except for impeachment but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session the court may refuse to receive in evidence any document or material not so stipulated or exchanged unless otherwise agreed by the parties or allowed by the court for good cause shown xk kek on date respondent’s request for admissions was filed petitioner’s response to requests for admissions was filed date petitioner’s responses included assertions such as the following admit the petitioner lived in phoenix arizona but denies he resided with respect to each - - notice_of_deficiency attached to the request for admissions petitioner’s response was admit this a copy of the notice_of_deficiency deny that there has been a taxable_year in response to the balance of the requested admissions petitioner asserted the following objection because the request could be used as evidence to incriminate the petitioner the petitioner can neither admit nor deny this fact on date respondent filed a motion to show cause why proposed facts in evidence should not be accepted as established the proposed stipulation of facts attached to the motion set forth facts that should not reasonably have been disputed in accordance with rule the documents that were attached included copies of third-party records provided to respondent that were the basis of the notices of deficiency also attached to respondent’s motion were copies of correspondence between the parties ina letter to petitioner dated date respondent’s counsel enclosed the proposed stipulation and supplemental stipulation respondent’s counsel reminded petitioner of the tax_court rule that facts and documents about which there should be no disagreement should be stipulated respondent also attached a copy of the notice of trial and standing pre-trial order respondent’s counsel letter also stated lastly although you were vague about your theory of the case during our last meeting it is my understanding that you are planning to argue to the tax_court that the money you received for your retirement and the work you did during the years at issue is not taxable please be advised that should you advance such frivolous arguments before the tax_court i will ask the tax_court to impose a sanction against you the authority for such a sanction is at sec_6673 and allows the tax_court to impose a penalty of up to dollar_figure petitioner’s response to the above letter was erroneously dated date and stated i am writing in response to your letter of date it is clear from the tone of your letter that you do not comprehend the issues of this case either that or i am left with no alternative but to treat your letter as an idle and improper threat against me and my property if it is such a threat i don’t think i need to remind you of the consequences of sec_7214 which provide criminal sanctions for such threats and intimidation under color of law this is a case of unreported income i have denied receipt of that income under the current state of the law you have the burden of proving receipt of that income and that the income was from a taxable source 428_us_433 932_f2d_1128 5th cir 596_f2d_358 9th cir 552_f2d_549 3rd cir given the tone of your letter i cannot sign the stipulation of facts as proposed i am going to have to go over them thoroughly and amend them in the interim you must do the following produce all documents you intend to use at trial to prove that i received the income alleged in the notices of deficiency and identify all witnesses you intend to call to introduce and authenticate those documents - jj - you have until date to produce the evidence and list of witnesses tf you fail to do so then i will have no alternative but to use formal discovery methods to compel you to provide the information in addition i will file a motion for summary_judgment since you will be the one who has the burden_of_proof all i have to do is establish that there is an absence of evidence to prove an essential element of your case i hope we now understand each other if you persist in continuing with your idle threats then i will take appropriate action to inform the court that you are unnecessarily delaying the proceedings and if possible i will seek sanctions against you in a letter dated date respondent’s counsel responded to petitioner’s letter the response included the following paragraphs furthermore i am attaching a letter written by you in this letter indicates your frivolous positions regarding the federal_income_tax these positions include that you were unable to determine that you are a citizen or resident_of_the_united_states and that there is no evidence of gross_income from a source within or from a trade_or_business which is effectively connected with the united_states you made these frivolous statements even though you live in arizona and received numerous forms for the taxable_year one of them even from the federal government’s office of personnel management retirement and insurance these arguments have failed repeatedly before the tax_court your arguments will fail furthermore i believe the tax_court will impose a sanction on you for wasting their time with these frivolous positions it really is in your best interest to try and settle this case i would be happy to look at any deductions you may have that would decrease your tax i am looking forward to receiving a proposed stipulation of facts from you if i do not receive one --- - from you by date i will file a motion under tax_court rule f to compel you to stipulate to facts on date the order to show cause under rule f was issued to petitioner petitioner responded to that order attempting to condition his stipulation on recognition of his assertion of the fifth_amendment privilege but he showed neither reasonable fear of incrimination nor reasonable doubt as to the accuracy of the proposed stipulations by order dated date the matters set forth in the proposed stipulation were deemed established for purposes of this case the case was called from the calendar in phoenix arizona on date the respective trial memoranda of the parties were filed petitioner’s trial memorandum set forth inapplicable legal authorities dealing with illegal income in support of his argument that respondent had the burden_of_proof under evidentiary problems petitioner set forth the following evidentiary problems the evidence the respondent apparently intends to use the w-2's or 1099's the w-2's are jurisdictionally barred as they are reports from wages alleged to have been paid under subtitle c this court is without jurisdiction to determine the petitioner’s ‘employment’ status absent a self-employment_tax claim the w-2's or 1099's are otherwise invalid because they must be submitted to the irs by the preparer under penalty of perjury u s c sec_6065 trial was set for date - q - at the time of trial respondent presented copies of form_4340 certificate of assessments payments and other specified matters under seal for each year petitioner objected to the exhibits as hearsay rule of the federal rules of evidence provides rule absence of public record or entry the following are not excluded by the hearsay rule even though the declarant is available as a witness absence of public record or entry to prove the absence of a record report statement or data compilation in any form or the nonoccurrence or nonexistence of a matter of which a record report statement or data compilation in any form was regularly made and preserved by a public_office or agency evidence in the form of a certification in accordance with rule or testimony that diligent search failed to disclose the record report statement or data compilation or entry rule of the federal rules of evidence sets forth rules for self-authentication of various types of records respondent also presented copies of third-party records accompanied by declarations under rule of the federal rules of evidence those records satisfied the conditions of rule of the federal rules of evidence which provides rule records of regularly conducted activity the following are not excluded by the hearsay rule even though the declarant is available as a witness records of regularly conducted activity a memorandum report record or data compilation in any form of acts events conditions opinions or diagnoses made at or near the time by or from information transmitted by a person with knowledge if kept in the course of a regularly conducted business activity and if it was the regular practice of that business activity to make the memorandum report record or data compilation all as shown by the testimony of the custodian or other qualified witness or by certification that complies with rule rule or a statute permitting certification unless the source of information or the method or circumstances of preparation indicate lack of trustworthiness the term business as used in this paragraph includes business institution association profession occupation and calling of every kind whether or not conducted for profit petitioner presented no evidence or argument suggesting that any of the records received in evidence were not reliable while generally asserting that he had not received the amounts stated petitioner relied on his fifth_amendment privilege and refused to answer questions or to testify about his income petitioner did testify that he was married during the years in issue but he refused to answer any questions about whether his wife earned any income or filed a tax_return for the years in issue he refused to answer questions about whether he had a community_property or premarital agreement with his wife he refused to answer questions concerning who prepared the documents filed by him in this case which documents contained inconsistent and frivolous claims and spurious threats as set forth above respondent called as a witness a revenue_agent who explained how respondent determined petitioner’s receipt of income from the third-party records in the file discussion the stipulation proposed by respondent the motion for order to show cause the order to show cause and the order deeming facts stipulated for purposes of this case were all consistent with rule the statements made in the stipulation and the documents attached to it were all matters which fairly should not be in dispute see rule 91l a petitioner did not raise at any time a dispute as to the factual accuracy of the stipulation his objections relate solely to his erroneous theory about respondent’s burden_of_proof and his fifth_amendment privilege petitioner’s assertion that respondent has the burden_of_proof is not a sufficient objection to a proposed stipulation rule a specifically states that the requirement of stipulation applies under this rule without regard to where the burden_of_proof may lie with respect to the matters involved see eg console v commissioner tcmemo_2001_232 -- petitioner’s argument that rule f could not be applied without violating his fifth_amendment privilege must be rejected the phrase that comes readily to mind was first used by the u s supreme court in 274_us_259 to wit a taxpayer may not draw a conjurer’s circle around the whole matter of his or her tax_liability see also 712_f2d_195 5th cir affg tcmemo_1983_12 696_f2d_1234 9th cir affg 76_tc_1027 680_f2d_1268 9th cir affg an unreported decision of this court 617_f2d_518 9th cir ina civil tax case the taxpayer must accept the consequences of asserting the fifth_amendment and cannot avoid the burden_of_proof by claiming the privilege and attempting to convert the shield which it was intended to be into a sword 460_us_752 see steinbrecher v commissioner supra 89_tc_501 affd 884_f2d_258 6th cir petitioner also contends that respondent erroneously relied on third-party information to determine that he had unreported income for the years in issue he has not however raised any bona_fide dispute as to the amounts reported on the third-party documents his arguments as he was advised by respondent during - pretrial preparation have been consistently and thoroughly rejected and may be the basis for sanctions see also 80_tc_1111 petitioner’s response to counsel’s letters was premised on faulty and totally unfounded factual and legal assertions in these circumstances respondent was entitled to rely on the third-party information see 117_f3d_785 5th cir see also sec_6201 in any event the facts and documents that were deemed stipulated establish petitioner’s receipt of taxable_income petitioner had the burden of identifying and proving any deductions to which he might be entitled see eg 512_f2d_882 9th cir affg tcmemo_1972_133 he failed to do so and has not shown that respondent’s determination is in any way erroneous the stipulated facts also satisfy respondent’s burden of production with respect to the additions to tax in issue see sec_7491 116_tc_438 sec_6673 provides sec_6673 sanctions and costs awarded by courts a tax_court proceedings ---- procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure the various arguments that petitioner made in this case have been long discredited and patently were asserted for purposes of delay his inconsistent pleadings show disregard for truthfulness and for the seriousness of these proceedings we conclude that a penalty under sec_6673 should be awarded to the united_states in the amount of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
